


110 HR 5311 IH: To amend title 10, United States Code, to provide for the

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5311
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  transfer certain receipts derived from leases involving Oil Shale Reserves
		  Numbered 1 and 3 to the State of Colorado, and for other
		  purposes.
	
	
		1.Treatment of oil shale
			 reserve receiptsSection
			 7439(f) of title 10, United States Code, is amended—
			(1)in paragraph (2),
			 by inserting the earlier of December 31, 2007, or after
			 and ending on; and
			(2)by
			 adding at the end the following new paragraphs:
				
					(3)(A)Not less than
				$33,250,000 of the moneys deposited in the Treasury under paragraph (1) that
				exceed the amounts described in subparagraphs (A) and (B) of paragraph (2)
				shall be transferred by the Secretary of the Treasury to the State of Colorado
				for use in accordance with subparagraph (B).
						(B)Amounts transferred to the State of
				Colorado under subparagraph (A) shall be used by the State and political
				subdivisions of the State for—
							(i)conservation, restoration, and
				protection of land, water, and wildlife resources affected by oil or gas
				development activities in Garfield and Rio Blanco Counties in the State;
							(ii)repair, maintenance, and construction
				of State and county roads in each of those counties; and
							(iii)the conduct of capital improvement
				projects (including the construction and maintenance of sewer and water
				treatment plants) that are designed and carried out to address the impacts of
				oil and gas development activities in each of those counties.
							(4)(A)Beginning on January 1,
				2008, but subject to subparagraph (B), all moneys received from a lease under
				this section (including moneys in the form of sales, bonuses, royalties
				(including interest charges collected under the Federal Oil and Gas Royalty
				Management Act of 1982 (30 U.S.C. 1701 et seq.)), and rentals) shall be
				distributed in accordance with section 35 of the Mineral Leasing Act (30 U.S.C.
				191).
						(B)Until the date on which the Secretary
				of Energy and the Secretary of the Interior provide the certification described
				in paragraph (2) regarding the sum of money deposited in the Treasury under
				paragraph (1), amounts transferred by the Secretary of the Treasury to the
				State of Colorado in accordance with section 35 of the Mineral Leasing Act (30
				U.S.C. 191) shall be used by the State and political subdivisions of the State
				in accordance with paragraph
				(3)(B).
						.
			
